IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00144-CR
                                 No. 10-18-00145-CR
                                 No. 10-18-00146-CR

ANTHONY LYNN THIBODEAUX,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 87th District Court
                            Freestone County, Texas
                                Trial Court Nos.
                      12-154-CR, 12-155-CR, and 12-156-CR


                                       ORDER

      Anthony Lynn Thibodeaux filed notices of appeal on May 5, 2018. The Court sent

a notice to the parties which questioned our jurisdiction because it appeared there was

not yet a final appealable order. The Clerk’s Record was filed on May 29, 2018, and

Thibodeaux’s response to the notice questioning our jurisdiction was filed on June 4, 2018.

From the Clerk’s Record, we have determined that we have jurisdiction of at least some

of the issues about which Thibodeaux complains.
       It is apparent from the written findings of fact in the Clerk’s Record that there was

no reporter’s record made of the in-chambers hearing on Thibodeaux’s motions for the

post-conviction appointment of counsel and pro se motion for forensic DNA testing.

Thus, because there is no reporter’s record, Thibodeaux’s appeals will proceed on only

the Clerk’s Record, and his brief will be due. To clarify the briefing schedule, we will set

the due date for Thibodeaux to file his brief at 30 days from the date of this order.

       Accordingly, Thibodeaux’s brief in each of these appeals is due by July 13, 2018.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 13, 2018




Thibodeaux v. State                                                                     Page 2